Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 9-11, 15, 17, 18, 22, and 23 are pending.  Claims 3-8, 12-14, 16, and 19-21 have been canceled.  Note that, Applicant’s amendment and arguments filed May 5, 2021, have been entered.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/19.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 10/21/20 have been withdrawn:
	The objection to claims 1, 5, 6, 9-11, 15, and 17 because of minor informalities has been withdrawn.  
The rejection of claims 1, 5, 6, 9-11, 15, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 9-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,945,746 in view of Davister et al (US 2013/0247936); and Waite et al (US 2012/0208736), Nekmard et al (US 2012/0122747), and Man et al (US 2014/0309155).
‘746 teaches an aqueous composition which may be applied in a method for cleaning and/or treating a surface, in particular a hard surface.  See para. 1.  The composition includes amphoteric organic polynitrogen compounds such as Sokalan HP70 in amounts from 0.01 to 3% by weight.  See paras. 73-77.  The composition contains one or more surfactants such as anionic, cationic, nonionic, amphoteric, and zwitterionic surfactants.  See para. 80.  Suitable nonionic surfactants include various ethoxylated alcohols, etc.  See pages 10-12.  Suitable anionic surfactants include alkyl ethoxy sulfates, etc.  See page 14.  Suitable amphoteric or zwitterionic surfactants include alkyl carboxybetaines, alkyl amidobetaines, etc.  See page 16.  The surfactants are present in amounts from 0.01 to 3% by weight.  See para. 113.  The pH of the compositions may be adjusted such that they have a pH value of from 1 to 12, wherein alkaline compositions preferably have a pH value of from 8 to 10 whereas acidic compositions preferably have a pH value of from 2 to 5.  See para. 118.  The compositions may contain solvents such as dipropylene glycol monobutyl ether, ethanol, etc., in amounts from 0 to 10% by weight of the composition.  See paras. 121-123.  Acids may be used in the composition including lactic acid, etc., in amounts from 
‘746 does not teach the use of xanthan gum, a cationic polyethyleneimine, or a composition containing a nonionic surfactant, an amphoteric surfactant, a cationic polyethyleneimine, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Davister et al teach a cleaning composition containing lactic acid and phosphoric acid in a weight ratio of about 1:3 to about 3:1, a nonionic surfactant comprising an ethoxylated alcohol, and a hydrophilic polymer that adsorbs to hard surfaces, and optionally a thickener which may be xanthan gum, and water, wherein the pH of the composition is from 0 to 3.  See paras. 5-20.  Suitable polymers include polyacrylate polymers such as Sokalan HP 70, etc., which may be present in amounts from 0.1 to 1% by weight.  See claim 9 and paras. 31-33.  Suitable nonionic surfactants include alkoxylated alcohol nonionic surfactants and mixtures of alkoxylated nonionic surfactants.  See paras. 34-42.  Additionally, the composition may include a solvent or mixture of solvents such as ethanol, dipropylene glycol monobutyl ether, etc., in amounts from about 1 to about 6% by weight.  See para. 43.  Davister et al exemplify compositions containing 0.5% or 0.25% by weight of a thickener.  See paras. 47-48.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickener such as xanthan gum in the composition taught by ‘746, with a reasonable expectation of success, because Davister 
Man et al teach foaming cleaning compositions containing a detersive amount of an extended chain anionic surfactant and from 0.01% to about 5% of an a positively charged class of polymers such as polethyleneimine, sold under the tradename Lupasol PN 60, etc.  See paras. 10-15 and 74.  
Waite et al teach that hard surfaces can be treated to improve soil resistance, particularly resistance to oily soils, by applying a composition of quaternised polyamine, wherein the polyamine can be a polyethyleneimine.  See Abstract.  Typically, the aqueous use solution will contain 0.25% to 1.25% by weight of the soil release polymer.  See paras. 58-61.  
Nekmard et al teach detergent compositions containing one or more surfactants, one or more builders, one or more enzymes, and one or more polyethylene imine polymers.  See Abstract.  The cleaning compositions may be used in cleaning of hard surfaces, textiles, dishware, etc.  See Abstract.  The polyethyleneimine polymers are used in amounts from 0.001% to about 5% by weight.  See para. 37.  The polyethyleneimine polymers may be used in their cationic form and sold under the tradename Lupasol, and use of cationic polyethyleneimine polymers result in compositions providing enhanced removal of stains such as chocolate pudding, grass, red wine, etc., from hard surfaces, etc.  See paras. 139-141. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic surfactant, an amphoteric surfactant, a cationic polyethyleneimine, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘746 in view of Davister et al; and Waite et al, Nekmard et al, and Man et al suggest a composition containing a nonionic surfactant, an amphoteric surfactant, a cationic polyethyleneimine, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of ‘746 in view of Davister et al; and Waite et al, Nekmard et al, and Man et al would suggest compositions having the same anti-fog properties as recited by the instant claims because ‘746 in view of Davister et al; and Waite et al, Nekmard et al, and Man et al .  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (US 2011/0098206) in view of Davister et al (US 2013/0247936).
Lynch et al teach a composition for treating hard surfaces including a surfactant system including greater than 0 to about 1% by weight of an anionic surfactant and either greater than 0 to about 1% by weight of polymer surfactant or greater than 0 to 1% by weight of a nonionic surfactant; greater than 0 to about 2% by weight of an alkylene glycol alkyl ether; greater than 0 to about 0.5% of a detergent; about 0.2 to about 3% of at least one solvent; about 0.1 to less than 1% by weight of a solvent/humectant; optionally about 0.05 to about 1% by weight of a polymeric wetter; and a balance of water as a carrier and diluent.  See para. 11.  Suitable anionic surfactants include sodium lauryl ether sulfate, etc.  See para. 29.  Suitable nonionic surfactants include alcohol ethoxylates.  Suitable glycol ethers include dipropylene glycol n-butyl ether, etc.  Suitable solvents include ethanol, etc.  See paras. 33-37.  Suitable polymeric wetters include Sokalan HP-70, etc.  See para. 39.  Additionally, Lynch et al clearly teach that the use of “surfactant” may include embodiments wherein the surfactant is selected from the group consisting of anionic, nonionic, cationic, amphoteric, zwitterionic, and mixtures thereof.  See para. 22.  
Lynch et al do not teach the use of a thickener such as xanthan gum or a composition containing a sodium lauryl ether sulfate surfactant, a modified acrylic 
Davister et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickener such as xanthan gum in the composition taught by Lynch et al, with a reasonable expectation of success, because Davister et al teach the use of xanthan gum as a thickener in a similar composition and further, the use of a thickener would desirably allow for the adjustment of the viscosity of the composition taught by Lynch et al depending upon the end use and desired properties of the composition.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition sodium lauryl ether sulfate surfactant, a modified acrylic polyamide, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Lynch et al in view of Davister et al suggest a composition sodium lauryl ether sulfate surfactant, a modified acrylic polyamide, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of Lynch et al in view of Davister et al would suggest compositions having the same anti-fog properties as recited by the instant claims because Lynch et al in view of Davister et al teach .  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1,945,746 in view of Davister et al (US 2013/0247936) and Lynch et al (US 2011/0098206).
 ‘746 is relied upon as set forth above.  However, ‘746 does not teach the use of sodium lauryl ether sulfate, xanthan gum, or a composition containing a sodium lauryl ether sulfate surfactant, a modified acrylic polyamide, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
	Lynch et al and Davister et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium lauryl ether sulfate in the composition taught by ‘746, with a reasonable expectation of success, because Lynch et al teach the use of sodium lauryl ether sulfate as an anionic surfactant in a similar composition and further, ‘746 teaches the use of alkyl ethoxy sulfates in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickener such as xanthan gum in the composition taught by ‘746, with a reasonable expectation of success, because Davister et al teach the use of xanthan gum as a thickener in a similar composition and further, the use of a thickener would desirably allow for the adjustment of the viscosity of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition sodium lauryl ether sulfate surfactant, a modified acrylic polyamide, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘146 in view of Lynch et al and Davister et al suggest a composition sodium lauryl ether sulfate surfactant, a modified acrylic polyamide, xanthan gum, dipropylene glycol butyl ether, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of ‘146 in view of Lynch et al and Davister et al would suggest compositions having the same anti-fog properties as recited by the instant claims because Lynch et al in view of Davister et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘146 in view of Lynch et al and Davister et al.  
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,945,746 in view of Davister et al (US 2013/0247936); and Waite et al (US 2012/0208736), Nekmard et al (US 2012/0122747), and Man et al (US 2014/0309155) as applied to the rejected claims above, and further in view of Toussaint et al (US 2008/0251105).

Toussaint et al teach cleaning compositions and cleaning systems comprising an anionic surfactant, a nonionic surfactant, lactic acid, hydrogen peroxide, and water.  See Abstract.  The compositions contain cocoamidopropyl betaine in amounts from 0.2 to 1%.  See para. 80.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use cocoamidopropylbetaine in the composition taught by ‘746, with a reasonable expectation of success, because Toussaint et al teach the use of cocoamidopropylbetaine as an amphoteric surfactant in a similar composition and further, ‘746 teach the use of amphoteric surfactants in general. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using EP 1,945,746 in view of Davister et al; or Lynch et al in view of Davister et al, Applicant states that  ‘746 teaches that in the case the pH value of the composition is below 7, as is usually the case for example in bath cleaners, it turned out to be particularly advantageous if the composition does not contain any anionic surfactants but only one or more nonionic surfactants, such that a mixture of amphoteric surfactants and nonionic surfactants in the composition taught by ‘746 would lead to a result unsatisfactory for its intended purpose.    Additionally, Applicant states that Davister et al, Waite et al, Nekmard et al, and Man et al, alone or in combination, shed no light on 
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘746 in view of Davister et al; and Waite et al, Nekmard et al, and Man et al, teach compositions containing the same components in the same amounts as recited by the instant claims. Additionally, while ‘746 may teach that is particularly advantageous that compositions having a pH below 7 do not contain anionic surfactants, the Examiner asserts that less preferred embodiments may contain anionic surfactants and ‘746 clearly teaches the use of anionic surfactants.   Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, ‘746 clearly teaches that the composition contains one or more surfactants such as anionic, cationic, nonionic, amphoteric, and zwitterionic surfactants (See para. 80 or ‘746), wherein suitable nonionic surfactants include various ethoxylated alcohols, etc., and suitable amphoteric or zwitterionic surfactants include alkyl carboxybetaines, alkyl amidobetaines, etc. (See pages 10-16).  The surfactants are present in amounts from 0.01 to 3% by weight (See para. 113).  The Examiner asserts that this teaching would clearly suggest a composition containing 0.1% by weight of a nonionic surfactant and 0.1% by weight of an amphoteric surfactant, and would clearly fall within the scope of the instant claims.  Also, ‘746 clearly teaches that the pH of the compositions may be adjusted such that they have a pH value of from 1 to 12, wherein alkaline compositions preferably have a pH value of from 8 to 10 whereas acidic compositions preferably have a pH value of from 2 to 5 (See para. 118 of ‘746) and that the compositions may contain solvents such as dipropylene glycol monobutyl ether, ethanol, etc., in amounts from 0 to 10% by weight of the composition (See paras. 121-123 of ‘746).  Additionally, while ‘746 may teach that is advantageous that compositions having a pH below 7 do not contain anionic surfactants, 
Additionally, the Examiner asserts that Davister et al, Waite et al, Nekmard et al, and Man et al are analogous prior art relative the claimed invention and ‘746 and that 
 With respect to the rejection of instant claims 2 and 22 under 35 USC 103 using EP 1,945,746 in view of Davister et al; and Waite et al, Nekmard et al, and Man et al, further in view of Toussaint et al, Applicant states that the teachings of ‘746 in view of 
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/July 3, 2021